Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on May 20, 2019.  Claims 1-15 are pending.

Specification
The disclosure is objected to because of the following informalities:
At Page 9, the page begins with “Meanwhile, the overall length direction L may be understood as an azimuth direction and may be understood as a width direction W, an high-angle direction”.  This appears improper or missing part of the sentence.  The width direction W is in the “width”, defined as the width W of the vehicle.  The high-angle direction is defined as a height H or vertical direction, and shown in Figure 1.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a plurality of transmission antennas” and makes secondary reference to “the plurality of antennas” and then “the plurality of transmission antennas”.  It is unclear, and therefore indefinite, if these are the same antennas.  The secondary references must be consistent.  
Claims 2-15 are rejected for incorporation of the errors of the base claim by dependency.
Claim 2 recites the limitation “a code” twice.  It is unclear, and therefore indefinite, if these are the same code.  This appears to be more properly “a first code” and “a second code”.
Claims 3-6 are rejected for incorporation of the errors of the base claim by dependency.
Claim 3 recites the limitation “a different code to each of the plurality of transmission antennas”.  Claim 3 is dependent on claim 1, which previously introduced “a different code to each of the plurality of antennas”.  It is unclear if these are the same code or if claim 3 improperly attempts to eliminate the limitation of claim 1.
Claims 4-6 are rejected for incorporation of the errors of the base claim by dependency.
Claim 5 recites the limitation “an arrangement interval”.  Claim 5 is dependent on claim 4, which previously introduced “an arrangement interval”.  It is unclear, and therefore indefinite, if these are the same interval. 
Claim 6 is rejected for incorporation of the errors of the base claim by dependency.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission unit”, “reception unit” and “code generator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jansen et al., U.S. Patent 9,541,638 B2 (2017).
As to claim 1, Jansen et al. discloses a radar apparatus for vehicle, the apparatus comprising: 
a transmission unit configured to transmit a transmission signal (Column 3, Line 36 – Column 4, Line 3, Figure 1); 
a reception unit configured to receive a reception signal that is a reflected transmission signal by an object (Column 3, Line 36 – Column 4, Line 3, Figure 1); and 
a processor configured to process the reception signal (Column 3, Line 36 – Column 4, Line 3, Figure 1), 
wherein the transmission unit comprises: 
a plurality of transmission antennas (Figures 6-8); and 
a code generator configured to assign a different code to each of the plurality of antennas (Column 7, Lines 3-34, Figure 8), 

a plurality of reception antennas, each of which receives a reception signal based on a signal transmitted from each of the plurality of transmission antennas (Column 3, Line 36 – Column 4, Line 3).
Claim 15 is rejected for the same reasoning as the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jansen et al., U.S. Patent 9,541,638 B2 (2017) in view of Lovberg et al., U.S. Patent Application Publication 2018/0095163 A1.
As to claim 2, Jansen et al. discloses the apparatus of claim 1.  Jansen et al. does not disclose a binary phase shift, as claimed.  
Lovberg et al. discloses wherein the code generator comprises: 
a switch configured to generate a code by on and off of a signal input (0011); and 
a binary phase shift (BPS) configured to generate a code according to a change in phase (0004, 0018).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., with the use of a binary phase shift, as claimed, as disclosed by Lovberg et al., to utilize a known method of generating the code, allowing for greater detection of objects with the radar system.
As to claim 3, Jansen et al., as modified by Lovberg et al., discloses the apparatus of claim 2. 
Jansen et al. does not disclose a different code, as claimed. 
Lovberg et al. discloses wherein the transmission unit assigns a different code to each of the plurality of transmission antennas, based on a combination of the switch and the code generated in the binary phase shift (0011, 0018).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 2, as disclosed by Jansen et al., as modified by Lovberg et al., with the use of a different code, as claimed, as disclosed by Lovberg et al., to provide identifiable signals that would be used to form an array of the radar signals, allowing for greater detection of objects with the radar system.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jansen et al., U.S. Patent 9,541,638 B2 (2017) in view of Lovberg et al., U.S. Patent Application Publication 2018/0095163 A1, as applied to claim 3 above, and further in view of Breglia et al., U.S. Patent 6,492,949 B1 (2002).
As to claim 4, Jansen et al., as modified by Lovberg et al., discloses the apparatus of claim 3.  
Jansen et al. does not disclose an arrangement interval, as claimed.
Breglia et al. discloses wherein, in the transmission unit, an arrangement interval of the plurality of transmission antennas is determined, in an azimuth direction, based on a wavelength of a center frequency of the transmission signal (Column 7, Line 53 – Column 8, Line 37).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 3, as disclosed by Jansen et al., as modified by Lovberg et al., with the use of an arrangement interval, as claimed, as disclosed by Breglia et al., to separate the transmissions and increase identification of the reception signals, allowing for greater detection of objects with the radar system.

Claims 7-8 and 10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jansen et al., U.S. Patent 9,541,638 B2 (2017), as applied to claim 1 above, and further in view of Breglia et al., U.S. Patent 6,492,949 B1 (2002).
As to claim 7, Jansen et al. discloses the apparatus of claim 1.  

Breglia et al. discloses wherein, in the reception unit, an arrangement interval of the plurality of reception antennas is determined, in an azimuth direction, based on a wavelength of a center frequency of the transmission signal (Column 7, Line 53 – Column 8, Line 37).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., with the use of an arrangement interval, as claimed, as disclosed by Breglia et al., to separate the transmissions and increase identification of the reception signals, allowing for greater detection of objects with the radar system.
As to claim 8, Jansen et al. discloses the apparatus of claim 1.  Jansen et al. does not disclose an arrangement interval, as claimed.
Breglia et al. discloses wherein, in the reception unit, the plurality of reception antennas have an arrangement interval of 0.4 to 0.6 times a wavelength of a center frequency of the transmission signal in an azimuth direction (Column 5, Line 57 – Column 6, Line 12).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., with the use of an arrangement interval, as claimed, as disclosed by Breglia et al., to improve the antenna performance for the reception signals, allowing for greater detection of objects with the radar system.
As to claim 10, Jansen et al. discloses the apparatus of claim 1.  Jansen et al. does not disclose an arrangement interval, as claimed.

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., with the use of an arrangement interval, as claimed, as disclosed by Breglia et al., to improve the antenna performance for the reception signals, allowing for greater detection of objects with the radar system.
 As to claim 14, Jansen et al. discloses the apparatus of claim 1.  Jansen et al. does not disclose a frequency, as claimed.
Breglia et al. discloses wherein the center frequency of the transmission signal is any one of 24 GHz, 76.5 GHz, and 81 GHz (Column 5, Line 57 – Column 6, Line 12, 24 GHz).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the apparatus of claim 1, as disclosed by Jansen et al., with the use of a frequency, as claimed, as disclosed by Breglia et al., to utilize a known frequency for this type of detection system, allowing for greater detection of objects with the radar system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666